In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-1402
BOUYA NGAZALA IKAMA-OBAMBI,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                          No. A96 167 258
                        ____________
 ARGUED NOVEMBER 9, 2006—DECIDED DECEMBER 11, 2006
                    ____________


 Before MANION, ROVNER, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Bouya Ngazala Ikama-Obambi,
a citizen of the Republic of Congo and the daughter of that
country’s former Secretary of Health (and a director of the
World Health Organization for Africa as well) applied for
asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). The IJ denied her
asylum application as untimely and denied her withhold-
ing application and request for relief under the CAT
because he found that she did not adequately corroborate
her testimony. The BIA adopted and affirmed the IJ’s
decision. Ikama-Obambi now petitions for review of this
order, and we grant her petition.
2                                               No. 06-1402

  In January 2003, after overstaying her visitor’s visa,
Ikama-Obambi applied for asylum, withholding of re-
moval, and relief under the CAT based on her claimed fear
of persecution on account of her political opinion and
membership in a particular social group in Congo. She
was 28 years old at the time. In her application Ikama-
Obambi explained that in 1992 her father, uncle, and one
of her brothers joined the newly formed party, Rally
for Democracy and Development (RDD). That party
supported Jacques-Joachim Yhombi-Opango, a former
president of Congo. Though her father was an “important
member” in the party, Ikama-Obambi did not join the
party herself. According to articles attached to her applica-
tion, the political situation in Congo began to deteriorate
when violence erupted in 1993.
  In her application Ikama-Obambi explains that her
family, fearing for their safety because of the increased
violence, split up and fled. Her parents sent her and her
older brother Stephen to France; Ikama-Obambi lived
with her aunt while Stephen attended boarding school.
Her other brother, Offounga, who was actively involved
with the RDD, fled to another city within Congo, while her
mother fled to Kinshasa, the capital of the neighboring
Democratic Republic of Congo. Only Ikama-Obambi’s
father stayed in their home in Brazzaville.
  Attached to Ikama-Obambi’s application are articles
recounting that conditions in Congo worsened in 1997,
when militia factions began warring for control of the
country. By October 1997, Denis Sassou-Nguesso’s fac-
tion gained control, and he declared himself president of
the country. However, the violence continued, and in
December 1998 a guerilla group called the “Cobras,” which
backed Sassou-Nguesso, began arresting members of the
opposition. Ikama-Obambi alleges in her application that
Offounga then returned to Brazzaville and reunited with
his father. In 1999 Ikama-Obambi lost all contact with her
No. 06-1402                                                3

parents. By then Stephen had obtained permanent resi-
dency in the United States through his marriage to a
United States citizen, and he arranged for Ikama-Obambi
to visit him so that they could discuss her future. Ikama-
Obambi left France, where she had been living continu-
ously since 1993, and entered the United States on Janu-
ary 31, 2000, on a visitor’s visa.1 This was not her first
trip to the United States; she previously visited Stephen
in August 1999.
  In her asylum application Ikama-Obambi further states
that, although she and Stephen also had lost contact
with Offounga in 1999, he eventually contacted them and
explained that the Cobras had arrested him and their
father but he managed to escape without their father.
Offounga did not know the fate of either parent and
emphasized that it would be dangerous for Ikama-Obambi
and Stephen to return to Congo because the govern-
ment was looking for them on account of their father’s
involvement with the RDD. Prior to getting confirma-
tion of her father’s arrest from Offounga, Ikama-Obambi
had been relying on rumors that he had been captured
and executed by government forces after hiding with other
RDD members. Offounga received asylum in France in
2001.
  During her removal hearing, Ikama-Obambi testified
consistently with her asylum application and added that
her father was the “head” of the RDD and that he gave
directions to others in the party. She testified through a
French interpreter, though she represented by checking a
box on her asylum application that she was fluent in


1
   In the body of her asylum application, Ikama-Obambi states
that she last entered in December 1999. Elsewhere, though,
including in the narrative attached to her application, she
has consistently given the date as January 31, 2000.
4                                               No. 06-1402

English. She also clarified that she no longer could return
to France because her visa had expired. To support her
claim, she submitted a French document verifying
Offounga’s receipt of asylum. She also gave the IJ updated
information regarding Congo, including a State Depart-
ment report from 2003, which describes the country’s
human rights record as “poor” and blames the govern-
ment’s security forces for “unlawful killings, summary
executions, rapes, beatings, physical abuse of detainees
and citizens, arbitrary arrest and detention, looting, and
solicitation of bribes and theft.” The report identifies the
RDD as a major opposition party. Ikama-Obambi intro-
duced other articles, including an April 2003 article from
Amnesty International saying that Sassou-Nguesso’s
government, like its predecessors, has “sought to perpetu-
ate [its] power and build political stability against a
background of grave human rights abuses.”
  At the outset of the hearing the IJ noted the untimeli-
ness of Ikama-Obambi’s asylum application. Counsel filed
a brief and argued before the IJ that the one-year deadline
for filing asylum applications, see 8 U.S.C. § 1158(a)(2)(B),
should be waived in Ikama-Obambi’s case because of
“extraordinary circumstances.” He explained that her
purported lack of English fluency, her difficulty obtain-
ing legal counsel, and her lack of knowledge regarding
asylum law prevented her from filing sooner.
  The IJ rejected this argument, finding her stated rea-
sons for filing after the one-year deadline to be “routine
obstacles,” not extraordinary circumstances. He then
remarked that Ikama-Obambi provided no proof, other
than her testimony, that her father was the head of the
RDD or that Sassou-Nguesso’s government had a hand
in his disappearance. He noted that Ikama-Obambi could
have provided corroborating evidence, such as a state-
ment from Offounga, testimony from Stephen, or docu-
mentation regarding her father’s leadership of the RDD.
No. 06-1402                                              5

The IJ acknowledged that if Ikama-Obambi’s father “was
disappeared and if her father was in prison and seriously
mistreated by the current government . . . she would have
at least a reasonable possibility of persecution.” But the
IJ questioned the credibility of Ikama-Obambi’s conten-
tion that her father led the RDD, noting that “the real
problem here is a lack of corroborative evidence to prove
the essential facts in the case.” The IJ denied Ikama-
Obambi’s application for withholding of removal and re-
lief under the CAT for failure to meet her burden of proof
but granted her request for voluntary departure.
  Ikama-Obambi appealed, but the BIA adopted and
affirmed the IJ’s decision. The BIA noted that her father’s
leadership role in the RDD is the type of information that
“should be subject to easy corroboration.” The BIA rea-
soned that, because Ikama-Obambi’s testimony “was not
specific or detailed and because the requested corrobora-
tion was easy to obtain,” the IJ reasonably demanded
corroborating evidence.
  In her petition for review, Ikama-Obambi renews her
argument that the one-year filing deadline for her asylum
application should be overlooked based on extraordinary
circumstances. But she faces a jurisdictional hurdle. An
asylum application must be filed within one year of the
applicant’s entry, unless she can demonstrate “changed
circumstances” or “extraordinary circumstances” that
might justify noncompliance with this deadline. 8 U.S.C.
§ 1158(a)(2)(B), (D). Only the Attorney General, however,
may decide whether an asylum application is timely or
whether any exception to the deadline applies, and we lack
jurisdiction to review these determinations. See 8 U.S.C.
§ 1158(a)(3); Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th
Cir. 2004). Both the IJ and BIA found Ikama-Obambi’s
asylum application untimely and concluded that no
exception to the deadlines was warranted. Accordingly, we
lack jurisdiction to review her asylum claim.
6                                              No. 06-1402

  Notwithstanding our lack of jurisdiction over her
asylum application, we may review the denial of her
withholding application. See Kobugabe v. Gonzales, 440
F.3d 900, 901 (7th Cir. 2006). Ikama-Obambi first argues
that the BIA and IJ inappropriately demanded evidence
corroborating her father’s leadership role in the RDD
because they purportedly misunderstood her to have
testified that her father was the president of the RDD.
This argument fails. Although Ikama-Obambi never
testified that her father was the “president” of the RDD
per se, she did describe him as the “head of the party.” And
it is her uncorroborated claim that her father was the
“head” of the RDD that both the IJ and BIA take issue
with. The IJ and BIA did not misapprehend the record, as
Ikama-Obambi argues. In fact they, unlike Ikama-Obambi,
properly understood and recounted the statement she
made during her hearing.
  Ikama-Obambi also presents a second, substantial
argument. And this is a good one. She contends that the
IJ inappropriately denied her application due to a lack of
corroborating evidence without first making an explicit
credibility finding or explaining whether it was reasonable
to expect her to provide corroboration given the recent
history of political upheaval in Congo. Review of this
question is limited by § 101(e) of the REAL ID Act of 2005,
Pub. L. No. 109-13, 119 Stat. 231 (amending 8 U.S.C.
§ 1252(b)(4)), which provides that “no court shall reverse
a determination made by a trier of fact with respect to
the availability of corroborating evidence . . . unless the
court finds . . . that a reasonable trier of fact is com-
pelled to conclude that such corroborating evidence is
unavailable.”) Id. § 101(e). This provision applies in
Ikama-Obambi’s case. See id. § 101(h); Orejuela v. Gonza-
les, 423 F.3d 666, 671 (7th Cir. 2005); Hor v. Gonzales, 421
F.3d 497, 501-02 (7th Cir. 2005).
No. 06-1402                                                  7

  An applicant seeking withholding of removal “bears the
burden of demonstrating that loss of life or freedom is
more likely than not” if she returned to her home country,
Kobugabe, 440 F.3d at 901, but an applicant’s credible
testimony can sustain this burden of proof without corrob-
oration, 8 C.F.R. § 1208.16(b).2 On the other hand, an
IJ may find an applicant’s testimony incredible if she
“fails to present certain foundational evidence.” Balogun
v. Ashcroft, 374 F.3d 492, 502 (7th Cir. 2004). While
these two concepts can become easily conflated, they are
distinct. Essentially, an IJ may disbelieve an applicant
because she fails to provide corroborating evidence, and
subsequently deny her claim. See id.; Zaidi, 377 F.3d at
682 (“[W]hen the IJ does not believe the applicant or does
not know what to believe, the applicant’s failure to cor-
roborate his testimony can be fatal.”). But if an IJ believes
the applicant’s testimony, corroboration “is not required.”
Zheng v. Gonzales, 409 F.3d 804, 810 (7th Cir. 2005)
(emphasis in original); see also Dong v. Gonzales, 421 F.3d
573, 579 (7th Cir. 2005); Uwase v. Ashcroft, 349 F.3d 1039,
1041 (7th Cir. 2003). To ensure that IJs have the freedom
to require supporting evidence, yet do not inappropri-
ately demand it, we require that, before denying a claim
for lack of corroboration, an IJ must: (1) make an explicit
credibility finding; (2) explain why it is reasonable to have
expected additional corroboration; and (3) explain why



2
   Under the REAL ID Act of 2005, Pub. L. No. 109-13,
§ 101(a)(3)(B)(ii), 119 Stat. 231, an IJ may require an other-
wise credible applicant to provide corroborating evidence un-
less the applicant does not have the evidence and cannot
reasonably obtain it. This provision, unlike § 101(e), which
cabined our scope of review, affects only asylum applications
filed after May 11, 2005, and therefore did not apply at Ikama-
Obambi’s hearing before the IJ. See Dawoud v. Gonzales, 424
F.3d 608, 613 (7th Cir. 2005).
8                                               No. 06-1402

the petitioner’s reason for not producing that corrobora-
tion is inadequate. Gontcharova v. Ashcroft, 384 F.3d 873,
877 (7th Cir. 2004); see Dong, 421 F.3d at 579 (applying
Gontcharova requirements to withholding of removal
applications).
  The second and third of these elements were met in this
case. The IJ’s explanation of how Ikama-Obambi reason-
ably could have obtained corroboration is plausible and
deserves deference. The IJ identified evidence that would
have been readily obtainable regardless of the political
upheaval in Congo, such as a statement from Offounga,
who now safely resides in France. After all, Ikama-
Obambi’s asylum hearing was conducted three years after
she filed her application. And as for documenting her
father’s role in the RDD, the BIA explained that
“[t]ypically, evidence of a persons’s position as the head of
a national political party is reasonably accessible.” Ikama-
Obambi has never explained how the political instability
in Congo prevented her from obtaining this information,
and without facts that could compel us to find otherwise,
the IJ and BIA’s determination that these document
could reasonably be obtained deserves deference.
  What this case comes down to, then, is whether the IJ
made an explicit adverse credibility finding before deny-
ing Ikama-Obambi’s application due to lack of corro-
borating evidence. Ikama-Obambi argues that the IJ failed
to do so. To make such a credibility determination, an IJ
must provide more than “a passing reference implying
doubt.” Diallo v. Gonzales, 439 F.3d 764, 766 (7th Cir.
2006) (citations and quotations omitted) (holding that
an IJ failed to make explicit credibility finding when he
described applicant’s testimony as “general” and “meager,”
making his demand for corroborating evidence improper);
see also Nakibuka v. Gonzales, 421 F.3d 473, 478-79 (7th
Cir. 2005) (holding that an IJ failed to make explicit
credibility finding when he remarked that applicant’s
No. 06-1402                                                 9

testimony was “vague and confusing” as well as “exagger-
ated”); Soumahoro v. Gonzales, 415 F.3d 732, 736 (7th Cir.
2005) (holding that an IJ failed to make explicit credi-
bility finding when he made passing remark that he
“disbelieved” applicant’s testimony); but see Hussain v.
Gonzales, 424 F.3d 622, 628-630 (7th Cir. 2005) (holding
that an IJ made an explicit credibility when the IJ found
testimony not credible based on several enumerated
inconsistences).
  Though the IJ may have implicitly found that Ikama-
Obambi was not credible because she lacked certain
substantiating evidence, an implicit finding is not
enough to justify an IJ’s demand for corroboration. See
Soumahoro, 415 F.3d at 736 (holding that explicit credi-
bility finding must be more than passing remark of
disbelief and must be supported by “specific, cogent,
reasons”). Here, the IJ did question Ikama-Obambi’s
statement that her father led the RDD, asking “is this
contention credible?” But the IJ never answered this
question, noting only that “[i]t is difficult for me to ascer-
tain the truth of [her] statement.” The IJ never pointed to
inconsistencies in Ikama-Obambi’s testimony, nor did he
express doubt because her testimony lacked detail. At
most, the IJ’s remarks represent passing references of
doubt and, as such, cannot adequately substitute for an
explicit credibility finding. See Nakibuka, 421 F.3d at 479.
  We have recently remarked that the “[r]eluctance to
make clean determinations of credibility” is a “disturbing
feature[ ]” in the cases we review. See Iao v. Gonzales, 400
F.3d 530, 533-34 (7th Cir. 2005). As we noted in Iao, when
an IJ avoids a clean determination of credibility by
instead saying that an asylum applicant “hasn’t carried
her burden of proof, the reviewing court is left in the dark
as to whether the judge thinks the asylum seeker failed to
carry her burden of proof because her testimony was not
10                                              No. 06-1402

credible, or for some other reason.” Id. at 534. This is
equally true in Ikama-Obambi’s case. Although the IJ
concluded that “there is just no evidence that she is at
risk,” the IJ failed to explain if he came to this determina-
tion because Ikama-Obambi was not credible, or for some
other reason.
   The BIA, for its part, also does not comment on Ikama-
Obambi’s credibility. Instead it adopts and affirms the IJ’s
decision, adding only that Ikama-Obambi’s testimony “was
not specific or detailed.” It is possible that the BIA implic-
itly discredited Ikama-Obambi’s testimony because of
its general nature, but the BIA must do more than sug-
gest that her testimony is general or meager to make
an explicit credibility finding. See Diallo, 439 F.3d at 766.
In any case, the BIA finds Ikama-Obambi’s testimony too
general without directing us to any places where her
testimony lacked detail. See Soumahoro, 415 F.3d at 736;
Zheng, 409 F.3d at 810 (rejecting BIA’s conclusion that
applicant’s testimony “lacks sufficient detail” where
applicant testified to “time, place, and pertinent details”).
Though there is controversy over Ikama-Obambi’s father’s
precise role in the RDD, she did testify in detail to her
father’s involvement with the RDD. Her testimony in-
cluded the name of the party (RDD), the year her father
became involved in the party (1992), his duties in the
party (giving orders to other party members), and the
politician his party supported (Yhombi-Opango). Because
the BIA and IJ have failed to make an explicit credibility
finding, or even indicate why her testimony fails to carry
her burden of proof as allowed by 8 C.F.R. § 1208.16(b),
their demand for corroborating evidence was improper.
 Accordingly, we GRANT the petition for review and
REMAND the matter for further proceedings. Costs are
awarded to the petitioner.
No. 06-1402                                         11

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-11-06